    Case 3:20-cv-00119-DCB-JCG Document 51 Filed 05/10/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


RANDOLPH THORNE
MONA THORNE                                             PLAINTIFFS


VERSUS                           CAUSE NO.3:19-cv-00119-DCB-JCG

MISSISSIPPI FARM BUREAU CASUALTY INSURANCE
COMPANY, RICK SMITH, AND
RIVERHILLS BANK                                         DEFENDANTS



               ORRDER REQUIRING SUPPLEMENTAL BRIEFING

     Because of a settlement between Mississippi Farm Bureau

Casualty Insurance Company (“Farm Bureau”) and the Plaintiffs

[ECF No. 40], the Court dismissed Farm Bureau with prejudice

from this lawsuit [ECF No. 50] as per the Plaintiffs’ request.

Now pending before this Court is the Plaintiffs’ Motion to

Remand.   [ECF No. 39].   Given the dismissal of Farm Bureau, the

Court hereby orders that the Plaintiffs submit supplemental

briefing on the following issues so that the Court may rule on

the Plaintiffs’ Motion to Remand:

          1.    The Plaintiffs shall address in detail and with

     legal support the grounds for their request to remand this

     case to state court.




                                   1
    Case 3:20-cv-00119-DCB-JCG Document 51 Filed 05/10/21 Page 2 of 2



          2.    The Plaintiffs also shall advise the Court in their

     supplemental brief exactly which claims they now are

     pursuing against each remaining defendant in this lawsuit.

          The Plaintiffs’ supplemental brief must be submitted to

the Court within fourteen (14) days of the date of this Order.

The remaining defendants may file their respective replies to

the Plaintiffs’ supplemental brief no later than fourteen (14)

days from the filing date of the Plaintiffs’ supplemental brief

or advise the Court in writing that they do not intend to file a

reply.

     Accordingly,

     IT IS HEREBY ORDERED that the parties shall submit

supplemental briefing to the Court in compliance with the above

instructions.

     SO ORDERED, this the 10th day of May 2021.

                                       /s/ David Bramlette_________
                                       UNITED STATES DISTRICT JUDGE




.




                                   2
